DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note on Restriction
Examiner and Applicant discussed a restriction regarding the original presentation.  In Applicant’s response of 15 Mar 2022 the Applicant selected the group including claims 6, 13, and 19 for examination.  The Examiner considered the Applicant’s argument against restriction, but found the arguments were not persuasive as the three groups clearly fell into different CPC classifications.  The claims 1-4, 6, 8-11, 13, 15-17 and 19 have been examined in the office action.  
Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 1, 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baheti, et al, U. S. Patent Application Publication 2020/0234030 (“Baheti”).
Regarding claim 1, Baheti teaches:
An electronic device comprising: a radar transceiver; a memory configured to store data; and a processor operably connected to the radar transceiver, the processor configured to cause the electronic device to: (Baheti, paragraph 0029 & 0056, “[0029] FIG. 1 shows car 101 having millimeter-wave radar system 100, according to an embodiment of the present invention. Millimeter wave radar system 100 includes millimeter-wave radar 102, and processor 104. (0056] In some embodiments, databases 116, 118, and/or 120 are implemented inside processor 104, such as in a local memory associated with processor 104.”; that a radar can comprise a transceiver, a processor and memory to store data).
 obtain, via the radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes; (Baheti, figures 1 &2, paragraph 0029-0044, “[0029] FIG. 1 may be understood in view of FIG. 2. [0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102 by detecting a moving object approaching car 101 (using, e.g., range FFT and tracking object movements, e.g., in slow time).”; that a first mmWave radar can use range FFT to sense a proximity of a human in the general area).
process the radar measurements to obtain a set of radar images; identify relevant signals in the set of radar images based on signal determination criteria for an application; and (Baheti, paragraph 0032-33 & 0045-0046, “[0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through that a second mmWave radar can sense the finger area for comparison to authorized fingerprints; that a third mmWave radar can sense the facial region for comparison to a database for authorized users).
perform the application using only the relevant signals. (Baheti, paragraph 0030, 0032, & 0045, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101.”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces when prompted by the first two radars).
Regarding claim 4, Baheti teaches The electronic device of claim 1, wherein each of the set of radar images comprises at least two dimensions selected from an azimuth dimension, an elevation dimension, a range dimension, a speed dimension, and a polarization dimension. (Baheti, figure 7, paragraph 0075, “[0075] FIG. 7 illustrates a block diagram of embodiment  method 700 for performing fingerprint recognition … In step 720, and 738, a range-cross-range 2D image having azimuth and depth information (e.g., of the fingerprint) is generated, in part, using a Capon/MVDR analysis. (0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … It is understood that method 700 may also be performed for gesture recognition (step 208) and facial recognition (step 210).”; that the fingerprint radar and the facial recognition radars can create a 2D image; that both radars can process at least azimuth and range information (i.e. two dimensions);).
Regarding claim 8, Baheti teaches:
A method for signal selection by an electronic device, the method comprising: (Baheti, paragraph 0029 & 0056, “[0029] FIG. 1 shows car 101 having millimeter-wave radar system 100, according to an embodiment of the present invention. Millimeter wave radar system 100 includes millimeter-wave radar 102, and processor 104. (0056] In some embodiments, databases 116, 118, and/or 120 are implemented inside processor 104, such as in a local memory associated with processor 104.”; that a radar can comprise a transceiver, a processor and memory to store data).
 obtaining, via a radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes; (Baheti, figures 1 &2, paragraph 0029-0044, “[0029] FIG. 1 may be understood in view of FIG. 2. [0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102 by detecting a moving object approaching car 101 (using, e.g., range FFT and tracking object movements, e.g., in slow time).”; that a first mmWave radar can use range FFT to sense a proximity of a human in the general area).
processing the radar measurements to obtain a set of radar images; identifying relevant signals in the set of radar images based on signal determination criteria for an application; and (Baheti, paragraph 0032-33 & 0045-0046, “[0032] During step that a second mmWave radar can sense the finger area for comparison to authorized fingerprints; that a third mmWave radar can sense the facial region for comparison to a database for authorized users).
performing the application using only the relevant signals. (Baheti, paragraph 0030, 0032, & 0045, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101.”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces when prompted by the first two radars).
Baheti teaches The method of claim 8, wherein each of the set of radar images comprises at least two dimensions selected from an azimuth dimension, an elevation dimension, a range dimension, a speed dimension, and a polarization dimension. (Baheti, figure 7, paragraph 0075, “[0075] FIG. 7 illustrates a block diagram of embodiment  method 700 for performing fingerprint recognition … In step 720, and 738, a range-cross-range 2D image having azimuth and depth information (e.g., of the fingerprint) is generated, in part, using a Capon/MVDR analysis. (0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … It is understood that method 700 may also be performed for gesture recognition (step 208) and facial recognition (step 210).”; that the fingerprint radar and the facial recognition radars can create a 2D image; that both radars can process at least azimuth and range information (i.e. two dimensions);).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 2, 3, 9, 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti in view of Driscoll, et al, U. S. Patent Application Publication 2019/0137601 (“Driscoll”).
Regarding claim 2, Baheti teaches the electronic device of claim 1.
Baheti teaches wherein the set of modes comprises at least two modes that differ based on at least one of an antenna configuration for selecting active antenna elements and  (Baheti, paragraph 0030, 0032,  0045, 0062 & 0081, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101. [0062] Some embodiments may include more than two transmitting antennas and/or more than two receiving antennas. Using more than two transmitting antennas and/or more than two receiving antennas advantageously allows for increase accuracy when performing space detection. As another example, if transmitter beamforming is applied in combination with receiver beamforming, the cross-range image formation may improve. [0081] In step 726, a MVDR algorithm is applied to the range and Doppler data as follows using the above derived covariance matrix:”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces; that beamforming can improve the accuracy of the received signals; that the received beams are stored and analyzed using weights for the receiving antenna array).
Baheti does not explicitly teach beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements..
Driscoll teaches beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements. (Driscoll, figure 3A, paragraph 0054, “[0054] In an embodiment, nested loops of beam lists 330a, 330b, 330c, 330d are used. Each list 330a, 330b, 330c, 330d contains a sequence of beams, where each beam can have one or more different characteristics such as power, phase, width, direction, and beam-steering pattern. Lists 330a, 330b, 330c, 330d can be that beam forming can steer a beam towards any desired azimuth or any field of regard within a radar’s total field of view by adjusting power, phase, width, or other beam-steering techniques).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009). Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more complex beamforming description with the simpler description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Baheti, as modified by Driscoll, teaches the electronic device of claim 2.
Driscoll further teaches wherein the at least two modes operate concurrently through interleaved transmission bursts of the radar transceiver. (Driscoll, paragraph 0055, “[0055] When two or more beam lists are linked together, as is shown for List 1 330a and List 2 330b, upon completing List 1 330a (e.g. radiating a beam according to Beam 4a), List 2 330b is commenced. Upon completion of List 2 330b, (e.g. radiating a beam according to Beam 4b ), List 1 30b is recommenced.”; that the programmed beams can operate in a sequentially looped manner, or an interleaved manner).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009).
Regarding claim 9, Baheti teaches the method of claim 8.
Baheti teaches wherein the set of modes comprises at least two modes that differ based on at least one of an antenna configuration for selecting active antenna elements and (Baheti, that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces; that beamforming can improve the accuracy of the received signals; that the received beams are stored and analyzed using weights for the receiving antenna array).
Baheti does not explicitly teach beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements..
Driscoll teaches beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements. (Driscoll, figure 3A, paragraph 0054, “[0054] In an embodiment, nested loops of beam lists 330a, 330b, 330c, 330d are used. Each list 330a, 330b, 330c, 330d contains a sequence of beams, where each beam can have one or more different characteristics such as power, phase, width, direction, and beam-steering pattern. Lists 330a, 330b, 330c, 330d can be nested using connections.”; that beam forming can steer a beam towards any desired azimuth or any field of regard within a radar’s total field of view by adjusting power, phase, width, or other beam-steering techniques).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s Baheti’s simpler “beamforming” description (see paragraphs 0005-0009). Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more complex beamforming description with the simpler description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Baheti, as modified by Driscoll, teaches the method of claim 9.
Driscoll further teaches wherein the at least two modes operate concurrently through interleaved transmission bursts of the radar transceiver. (Driscoll, paragraph 0055, “[0055] When two or more beam lists are linked together, as is shown for List 1 330a and List 2 330b, upon completing List 1 330a (e.g. radiating a beam according to Beam 4a), List 2 330b is commenced. Upon completion of List 2 330b, (e.g. radiating a beam according to Beam 4b ), List 1 30b is recommenced.”; that the programmed beams can operate in a sequentially looped manner, or an interleaved manner).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009).
Regarding claim 15, Baheti teaches:
when executed by a processor of an electronic device, cause the electronic device to: (Baheti, paragraph 0029 & 0056, “[0029] FIG. 1 shows car 101 having millimeter-wave radar system 100, according to an embodiment of the present invention. Millimeter wave radar system 100 includes millimeter-wave radar 102, and processor 104. (0056] In some embodiments, databases 116, 118, and/or 120 are implemented inside processor 104, such as in a local memory associated with processor 104.”; that a radar can comprise a transceiver, a processor and memory to store data
 obtain, by a radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes; (Baheti, figures 1 &2, paragraph 0029-0044, “[0029] FIG. 1 may be understood in view of FIG. 2. [0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102 by detecting a moving object approaching car 101 (using, e.g., range FFT and tracking object movements, e.g., in slow time).”; that a first mmWave radar can use range FFT to sense a proximity of a human in the general area).
process the radar measurements to obtain a set of radar images; identify relevant signals in the set of radar images based on signal determination criteria for an application; and (Baheti, paragraph 0032-33 & 0045-0046, “[0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112. [0033] When millimeter-wave radar system 100 (e.g., using processor 104) determines that the fingerprint signature matches an authorized fingerprint signature of database 116, millimeter-wave radar system 100 (e.g., using processor 104) authenticates human 110 and authorizes access to car 101. [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101 [0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … Millimeter-wave radar system 100 (e.g., using processor 104) then compares the facial characteristic signature to an authorized facial characteristic signature, such as an authorized facial characteristic signature stored in database 120,”; that a second mmWave radar can sense the finger area for comparison to authorized fingerprints; that a third mmWave radar can sense the facial region for comparison to a database for authorized users).
perform the application using only the relevant signals. (Baheti, paragraph 0030, 0032, & 0045, “[0030] During step 202, human 110 approaches car 101. … In other that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces when prompted by the first two radars).
Baheti does not explicitly teach A non-transitory, computer-readable medium storing instructions that, .
Driscoll teaches A non-transitory, computer-readable medium storing instructions that,  (Driscoll, paragraph 0272, “[0272] Example 15 includes a non-transitory computer readable medium storing instructions that, when executed by at least one processing circuit, cause the at least one processing circuit, or another circuit under control of the at least one processing circuit: to radiate at least one first transmit beam;”; a computer comprises non-transitory computer readable medium).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s non-transitory computer readable medium have been combined with Baheti’s simpler radar with a processor  (see paragraphs 0005-0009). The two computers and processors merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Baheti, as modified by Driscoll, teaches the non-transitory, computer-readable medium of claim 15.
Baheti further teaches wherein the set of modes comprises at least two modes that differ based on at least one of an antenna configuration for selecting active antenna elements and  Baheti, paragraph 0030, 0032,  0045, 0062 & 0081, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101. [0062] Some embodiments may include more than two transmitting antennas and/or more than two receiving antennas. Using more than two transmitting antennas and/or more than two receiving antennas advantageously allows for increase accuracy when performing space detection. As another example, if transmitter beamforming is applied in combination with receiver beamforming, the cross-range image formation may improve. [0081] In step 726, a MVDR algorithm is applied to the range and Doppler data as follows using the above derived covariance matrix:”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces; that beamforming can improve the accuracy of the received signals; that the received beams are stored and analyzed using weights for the receiving antenna array).
Driscoll teaches beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements. (Driscoll, figure 3A, paragraph 0054, “[0054] In an embodiment, nested loops of beam lists 330a, 330b, 330c, 330d are used. Each list 330a, 330b, 330c, 330d contains a sequence of beams, where each beam can have one or more different characteristics such as power, phase, width, direction, and beam-steering pattern. Lists 330a, 330b, 330c, 330d can be nested using connections.”; that beam forming can steer a beam towards any desired azimuth or any field of regard within a radar’s total field of view by adjusting power, phase, width, or other beam-steering techniques).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009). Therefore, it would have been obvious to one of ordinary skill in the art could at 
Regarding claim 17, Baheti, as modified by Driscoll, teaches the non-transitory, computer-readable medium of claim 16.
Driscoll further teaches wherein the at least two modes operate concurrently through interleaved transmission bursts of the radar transceiver. (Driscoll, paragraph 0055, “[0055] When two or more beam lists are linked together, as is shown for List 1 330a and List 2 330b, upon completing List 1 330a (e.g. radiating a beam according to Beam 4a), List 2 330b is commenced. Upon completion of List 2 330b, (e.g. radiating a beam according to Beam 4b ), List 1 30b is recommenced.”; that the programmed beams can operate in a sequentially looped manner, or an interleaved manner).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll to Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Donald HB Braswell/             Examiner, Art Unit 3648